McCLELLAN, J.
The contest in this controversy involved tbe inquiry whether a certain strip of land in Union Springs, described in tbe complaint, belonged to tbe “Chappell mill lot,” as plaintiffs contended, or to tbe “B. B. Holmes lot,” as tbe defendants contended. Tbe issue was one to be controlled by finding of fact. Tbe errors assigned all relate to rulings of tbe court admitting testimony.
J. P. Badford was examined as a witness for tbe defendants. He was one of tbe grantees in tbe deed conveying tbe “Chappell mill lot” from ‘Chappell to tbe Badfords. This deed described the property conveyed as commencing at a point on “Prairie or Foster street, * * * running thence south along said Prairie street to tbe two-story bouse on lot owned by B. B. Holmes. Tbe remaining parts of tbe description are not presently important, except in tbe respect that according to tbe deed, the “southwest corner” of tbe Chappell mill lot is fixed at tbe corner of the “two-story bouse on lot owned by B. B. Holmes.” J. P. Badford was asked by defendants this question: “Where was tbe southwest corner of tbe Chappell mill lot at tbe time Mr. H. C. Chappell sold and conveyed it to yon and C. *624R. Radford?” The plaintiffs objected to the question upon the grounds (1) that it sought by parol testimony to alter, vary, or explain the unambiguous language of the deed from Chappell to the Radfords; (2) that it was illegal. The witness, the objection being overruled, testified that the mentioned corner of the “Chappell mill lot” was at a point 12 feet north of the nothwest corner of the Holmes building. The plaintiffs’ motion to exclude the answer, upon the grounds stated, was denied.
It is well settled that, where the description of property in a deed is unambiguous, parol evidence is not admissible to show a different subject-matter of conveyance to that and as described; but, if the description is ambiguous — may be referred to different properties — among other proper evidences of ambiguity, parol evidence is admissible to identify the property intended to be conveyed. — Jones on Ev. (2d Ed.) § 485; Id. (1st Ed.) § 496, and citations in notes; 17 Cyc. p. 616 et seq., and notes; Griffin v. Hall, 115 Ala. 482, 22 South. 162; Chambers v. Ringstaff, 69 Ala. 140; Guilmartin v. Wood, 76 Ala. 204. The description in the quoted deed is entirely unequivocal and unambiguous in its designation of the corner of the Chappell mill lot at the northwest corner •of the Holmes building. The answer of the witness clearly contradicts this part of the description of the property purported to be conveyed. There is no room for cavil on that score. He was permitted to assert that the south terminus of the line stipulated in the deed was 12 feet north of the point to which the deed declared it to go.
The rulings assailed by assignments of error 3 and 4 •are well' taken, under the principle before stated, and on authorities in that connection cited.
The admission of declarations of grantors Chappell and Radford, respectively, to the witness Radford and *625Dr. Foster, respectively, to the effect that the deed from Chappell erroneously embraced a strip 12 feet south of the Chappell mill lot, was error. Those declarations were contradictory, as appears from their face, of the description borne by the deed referred to.
For the errors indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.